DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-26 are pending.

Claim Objections
Claims 11, 20, 22, and 25 are objected to because of the following informalities:  
Claim 11:  In line 4, Applicant is respectfully advised to amend “an absolute, relative, and/or percentage” to “an absolute difference, a relative difference, and/or a percentage difference” to improve clarity.
Claim 20: In line 1, “further comprising 
Claim 22: Applicant is respectfully advised to amend the claim to read, “as an absolute difference, a relative difference, and/or a percentage difference.”
Claim 25: Applicant is respectfully advised to amend the claim to read, “as an absolute change, a relative change, and/or a percentage change.”
Appropriate correction is required. 

Drawings
The drawings are objected to because, in Fig. 2, reference character “104” is shown in two locations, noting that the top location appears to be typographical error for 106 ("vent hood").  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “wherein the vent hood controller is further configured to deactivate the blower of the vent hood responsive to the sensed air quality parameters of the air before entering the filter no longer exceeding the predefined threshold.” The claim is unclear because “the sensed air quality parameters” must be a reference to “sensed air quality parameters of air after exiting the filter” (claim 1), but this concept is incompatible with “before entering the filter” (claim 13). For the purposes of examination only, the claim will be interpreted as referencing air quality parameters sensed by a pre-filter air quality sensor.
Claim 18: The claim recites, “further comprising inferring the first air quality signal as a baseline average of historical air quality parameters measured by the post-filter air quality sensor.” The claim depends from claim 15, which recites, “identifying a first air quality signal indicative of air quality parameters of air before entering a filter of a vent hood.” Thus, “the first air quality signal” (claim 18) must be a reference to “air before entering a filter” (claim 15). It is therefore unclear how the “first air quality signal” can be inferred by “parameters measured by the post-filter air quality sensor,” so the meaning of “inferred” is unclear. For the purposes of examination only, and in view of the specification, which makes clear that such inferring is based upon an averaging of data from a pre-filter air quality sensor ([0054]), “inferring” will be interpreted as “averaging” and the baseline will be interpreted as based upon data from a pre-filter air quality sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20210021880A, hereinafter “Kim”), as evidenced by Butler et al. (US 2015/0082988 A1, hereinafter “Butler”).
Regarding claim 1, Kim discloses a kitchen hood and a ventilation device ([0001]) including a hood air sensor ([0013]) (i.e., a vent hood sensing system) comprising:
a hood 100 (Fig. 1; [0048]) for receiving contaminants generated by cooking ([0047]) (i.e., a vent hood configured to receive air from a cooking environment), the hood including a hood air filter 120 ([0049]);
a hood air sensor 110 provided at the rear end 104 of the hood ([0050]) (i.e., a post-filter air quality sensor) for detecting pollutants ([0051]) for display on a display unit 140 ([0052]) and for providing contaminant concentrations to a control unit 130 ([0070]) (i.e., configured to provide an air quality signal indicative of sensed air quality parameters of air after exiting the filter; a vent hood controller);
wherein the control unit 130 can be made to generate an abnormal status alarm ([0083]) to notify the user of the need for repair or replacement of the filter when the state in which the concentration H1 of the contaminant measured by the hood air sensor 110 is higher than the hood reference concentration continues for a certain period of time ([0143]) (i.e., a vent hood controller configured to indicate an alert that the filter requires servicing, based on a comparison of the sensed air quality parameters to baseline air quality parameters), wherein the replacing of a filter is known in the art to indicate an assessment that a filter has become inefficient, as evidenced by Butler ([0043]: “When the filter media becomes inefficient due to the amount of dust and/or particles built up on the media, the filter media may be replaced . . .”) (i.e., indicating a lack of filter efficiency). 

Regarding claim 10, Kim discloses that the hood air sensor 110 detects pollutants such as VOCs, carbon dioxide, and carbon monoxide ([0051]), and the indoor air sensor 210 detects pollutants ([0062]), so that a difference in their concentrations can be calculated ([0116]) (i.e., the baseline air quality parameters and the sensed air quality parameters include volatile organic compounds (VOC), carbon dioxide (CO2), and carbon monoxide (CO)). 

Regarding claim 12, Kim discloses a control unit 130 that operates the hood air filter 120 when the concentration (H1) of the contaminant measured by the hood air sensor 110 is higher than a set contaminant reference concentration in the hood ([0080], [0140]) (i.e., the vent hood controller is configured to activate a blower of the vent hood responsive to the sensed air quality parameters exceeding a predefined threshold). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Schrock et al. (WO 2020/163443 A1, hereinafter “Schrock”).
Regarding claim 2, Kim discloses all the limitations of claim 1. Kim further discloses an indoor air sensor 210 provided separately from the hood 100 ([0060]) measuring a pollutant concentration H2 which is used to determine a difference in concentration with concentration H1 measured by hood sensor 110 (i.e., a pre-filter air quality sensor that provides air quality parameters of the air before entering the filter). However, Kim does not explicitly disclose a pre-filter air quality sensor configured to provide the baseline air quality parameters as a pre-filter signal (claim 2) that indicates a lack of filter efficiency (claim 1).
Schrock discloses a cooking fume mitigation system comprising an exhaust hood (Abstract), an odor removal stage 111 (Fig. 3; [0025]) that is an activated carbon filter ([0028]), and an upstream VOC sensor 122 and a downstream VOC sensor 120 ([0025]) (i.e., a pre-filter air quality sensor and a post-filter air quality sensor). Schrock teaches that a comparison between the VOC concentrations measured by the sensors may reveal that an odor control stage of the odor removal stage is expired ([0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim by providing a pre-filter air quality sensor configured to provide the baseline air quality parameters as a pre-filter signal that indicates a lack of filter efficiency as taught by Schrock because a comparison between VOC concentrations measured by pre- and post-filter sensors may reveal that an odor control stage of an odor removal stage or filter is expired (Schrock, [0025]).

Regarding claim 3, Kim teaches that the indoor air sensor 210 may be provided in the hood 100 ([0061]) (i.e., the pre-filter air quality sensor is located at an inlet to the filter), and the hood air sensor 110 may be provided at the rear end 104 ([0050]), at an outlet side of the filter 120 (Fig. 1) (i.e., the post-filter air quality sensor is located at an outlet from the filter).

Regarding claim 5, Kim teaches that the hood 100 is operated after the start of cooking is determined ([0135]), wherein pollutant concentration H2 is measured by the indoor air sensor 210 ([0112]), affecting the operation of the hood 100 ([0113]), and wherein the controller 130 operates the hood air filter 120 when the received external air pollutant concentration is higher than the set external pollutant reference concentration ([0075], [0076]) (i.e., the vent hood controller is further configured to activate a blower of the vent hood responsive to the pre-filter air quality sensor indicating that the baseline air quality parameters exceed a predefined threshold).

Regarding claim 6, Kim teaches that the hood air filter 120 may be stopped when the pollutant concentration of the received external air is lower than the set external pollutant reference concentration ([0137]), wherein the external air is supplied by the ventilation device 200 ([0087]), and wherein the indoor air sensor may be provided in the ventilation device ([0061]) (i.e., the vent hood controller is further configured to deactivate the blower of the vent hood responsive to the pre-filter air quality sensor indicating that the baseline air quality parameters no longer exceed the predefined threshold).

Regarding claim 11, Kim teaches that sensor data can be used to determine a difference in pollutant concentrations measured by each sensor and assess whether the difference is higher than a predetermined range ([0116]) (i.e., an absolute difference), so it would have been prima facie obvious to determine a difference between baseline air quality parameters and the sensed air quality parameters as an absolute difference. Schrock teaches providing an alert for indicating that a filter element is depleted or is close to being depleted ([0086]) based on a comparison of sensor data ([0025]), so it would have been prima facie obvious to indicate an alert responsive to a difference exceeding at least a predefined threshold difference, as in the predetermined range of Kim ([0116]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, as applied to claim 2 above, and further in view of Jeon et al. (US 2020/0298169 A1, hereinafter “Jeon”).
Kim discloses that indoor air sensor 210 is an independent device that is connected to the hood and the ventilation device wirelessly ([0060]) to detect the air quality of an indoor space such as a kitchen ([0062]) (i.e., a sensor located within the cooking environment remote from the vent hood). However, Kim does not explicitly disclose that the pre-filter air quality sensor/indoor air sensor is an internet of things (IOT) sensor.
Jeon discloses an air purifier having a filter and that suctions air (Abstract). Jeon teaches that the air purifier has a communication module that communicates with a fixed or portable internet of things (IOT) device that senses air quality ([0100]). Jeon teaches that this enables the transmission of data to a mobile or web application ([0100]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim in view of Schrock by providing a pre-filter air quality sensor/indoor air sensor that is an internet of things (IOT) sensor as taught by Jeon because (1) Kim discloses that indoor air sensor 210 is connected to the hood and the ventilation device wirelessly (Kim, [0060]), and (2) a wirelessly communicating sensor configured as an IOT device enables the transmission of data to a mobile or web application (Jeon, [0100]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Graw et al. (US 2015/0192305 A1, hereinafter “Graw”).
Kim discloses all the limitations of claim 1. However, Kim does not explicitly disclose that the vent hood controller is further configured to infer the baseline air quality parameters as a historical average of the sensed air quality parameters measured by the post-filter air quality sensor.
Graw discloses a vapor extraction device for a cooking environment (Abstract) comprising an active carbon odor filter ([0056]), a first gas sensor 31 ([0124]) internal to the vapor extraction device ([0063]) and a second sensor 32 outside the vapor extraction device ([0147]), wherein a cleaning effect of a filter can be concluded based upon the filters 31, 32 ([0147]). Graw teaches that a threshold value for odor can be a flexible reference value obtained from sensor information to calculate a mean value over time ([0024], [0043]) so that conclusions can be drawn about the air cleaning effect ([0022]). Graw teaches that an odor level based on a mean value of air quality is more reliable than a direct use of a current odor status ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim by providing a vent hood controller is further configured to infer the baseline air quality parameters as a historical average of the sensed air quality parameters measured by the post-filter air quality sensor as taught by Graw because (1) a mean value representing an odor level that is the result of odor filtering is more reliable than a current odor status (Graw, [0043], [0044]), and (2) in view of the teachings of Graw, the skilled practitioner would have found it obvious to obtain a baseline or reference value using an average of sensor data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Mou et al. (TWM567364U, hereinafter “Mou”). 
Kim discloses all the limitations of claim 1. However, Kim does not explicitly disclose a vent hood controller that is connected to a network and further configured to provide the alert to an offboard device via the network.
Mou discloses a gas detecting device (p. 8, “Please refer to FIG. 1A”) comprising a purifying gas module 4 (p. 11, last para.). Mou teaches a communication component 52 controlled by a processor 51 (i.e., a controller) that communicates with an external device 6 (p. 13/19, “Referring”) which may be a cloud system or a portable device, and which may display an alarm indication (p. 13/19, “The external”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim by providing a vent hood controller that is connected to a network and further configured to provide the alert to an offboard device via the network as taught by Mou because with this configuration, an alarm may be provided to a user on a cloud system (Mou, p. 13/19, “The external”). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Siegel et al. (US 2014/0230662 A1, hereinafter “Siegel”). 
Kim discloses all the limitations of claim 1. Kim further teaches that the alarm may be displayed on a display unit 140 on the hood (Fig. 1; [0084], [0143]) (i.e., the vent hood controller is further configured to display the alert on the vent hood). However, Kim does not explicitly disclose displaying the alert using user interface controls of the vent hood.
Siegel discloses a range hood (Abstract). Siegel discloses a display panel 21 that notifies a user of what hazards it is responding to and that is positioned adjacent a control knob 18 for speed control and an auto/manual switch 17 (Figs. 1, 3; [0061], [0063]) (i.e., user interface controls).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim by providing a vent hood controller that displays an alert using user interface controls of the vent hood as taught by Siegel because such a configuration can be used to control operating modes and provide a user with information about hazards (Siegel, [0061], [0063]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 12 above, and further in view of Bae et al. (KR102090584 B1, hereinafter “Bae”). 
Regarding claim 12, Kim discloses all the limitations of claim 12. Kim discloses that the control unit stops the operation of the hood air filter when the concentration of a pollutant measured is lower than the set reference concentration of the pollutant in the hood (i.e., the vent hood controller is further configured to deactivate the blower of the vent hood responsive to the sensed air quality parameters of the air no longer exceeding the predefined threshold). However, Kim does not explicitly disclose that the vent hood controller is further configured to deactivate the blower of the vent hood responsive to the sensed air quality parameters of the air before entering the filter no longer exceeding the predefined threshold (claim 12); or to deactivate the blower of the vent hood responsive to the sensed air quality parameters of the air before entering the filter no longer exceeding the predefined threshold (claim 13).
Bae discloses a kitchen ventilation device 100 connected to a range hood 201 (Fig. 5; [0024], [0025]) comprising a controller that starts (i.e., activates) or stops (i.e., deactivates) operation of the ventilation device according to a signal from a dust sensor 207, wherein the signal is sent when a contaminant concentration greater than or equal to a preset value ([0025]), wherein the sensor 207 is outside the range hood.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim by providing a vent hood controller that is further configured to deactivate the blower of the vent hood responsive to the sensed air quality parameters of the air before entering the filter no longer exceeding the predefined threshold (claim 12); and to deactivate the blower of the vent hood responsive to the sensed air quality parameters of the air before entering the filter no longer exceeding the predefined threshold (claim 13) as taught by Bae because a kitchen ventilation device can be automatically controlled based on a sensed pollutant concentration outside the ventilation device exceeding a preset value (Bae, [0025]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 12 above, and further in view of Bae. 
Kim discloses all the limitations of claim 1. However, Kim does not explicitly disclose that the vent hood controller is further configured to: (i) activate a blower of the vent hood at a first speed setting responsive to the baseline air quality parameters exceeding a first predefined threshold; (ii) activate the blower at a second speed setting responsive to the baseline air quality parameters exceeding a second predefined threshold, the second speed setting being faster than the first speed setting, the second predefined threshold being higher than the first predefined threshold; or (iii) deactivate the blower of the vent hood responsive to the baseline air quality parameters of the air no longer exceeding the first predefined threshold.
Regarding (i) and (iii), Bae discloses a kitchen ventilation device 100 connected to a range hood 201 (Fig. 5; [0024], [0025]) comprising a controller that starts (i.e., activates) or stops (i.e., deactivates) operation of the ventilation device according to a signal from a dust sensor 207, wherein the signal is sent when a contaminant concentration greater than or equal to a preset value ([0025]), wherein the sensor 207 is outside the range hood (Fig. 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim by providing a vent hood controller that is further configured to (i) activate a blower of the vent hood at a first speed setting responsive to the baseline air quality parameters exceeding a first predefined threshold; and (iii) deactivate the blower of the vent hood responsive to the baseline air quality parameters of the air no longer exceeding the first predefined threshold as taught by Bae because a kitchen ventilation device can be automatically controlled based on a sensed pollutant concentration outside the ventilation device exceeding a preset value (Bae, [0025]).
Regarding (ii), Kim teaches that controller 130 controls the operation of the hood 100 according to the measured contaminant concentration H2 ([0042]) such that as the concentration of contaminants measured by the indoor air sensor 210 increases, the amount of air supplied per hour by the hood 100 increases step by step ([0127]), making obvious a controller configured to increase hood air speed commensurate with sensed contaminant concentration levels, so it would have been prima facie obvious to provide a controller that activates a blower at a “second” speed setting corresponding to a second concentration that exceeds a “second” predefined threshold that is faster than the first speed setting.

Claims 15-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, and as evidenced by Butler.
Regarding claim 15, Kim discloses a control method of a kitchen hood 100 (Fig. 1; [0144]) using air sensors ([0145]) (i.e., a vent hood sensing method,) comprising:
obtaining a concentration H2 of a pollutant measured by an indoor air sensor 210 ([0095]) that is provided separately from the hood 100 ([0060]) (i.e., identifying a first air quality signal indicative of air quality parameters of air before entering a filter of a vent hood);
providing contaminant concentration H1 to a control unit 130 ([0070]) from a hood air sensor 110 provided at the rear end 104 of the hood ([0050]) downstream of a hood air filter 120 ([0049]) (i.e., receiving, from a post-filter air quality sensor, a second air quality signal indicative of the air quality parameters of the air after exiting the filter); and
with the control unit 130, generate an abnormal status alarm ([0083]) to notify the user of the need for repair or replacement of the filter when the state in which the concentration H1 of the contaminant measured by the hood air sensor 110 is higher than the hood reference concentration continues for a certain period of time ([0143]) (i.e., indicating an alert that the filter requires servicing). 
However, Kim does not explicitly recite indicating an alert that the filter requires servicing based on a comparison of the first and second air quality signals. 
Schrock discloses a cooking fume mitigation system comprising an exhaust hood (Abstract), an odor removal stage 111 (Fig. 3; [0025]) that is an activated carbon filter ([0028]), and an upstream VOC sensor 122 and a downstream VOC sensor 120 ([0025]) (i.e., a pre-filter air quality sensor and a post-filter air quality sensor). Schrock teaches that a comparison between the VOC concentrations measured by the sensors may reveal that an odor control stage of the odor removal stage is expired ([0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim by indicating an alert that the filter requires servicing based on a comparison of the first and second air quality signals indicating a lack of filter efficiency as taught by Schrock because (1) a comparison between VOC concentrations measured by pre- and post-filter sensors may reveal that an odor control stage of an odor removal stage or filter is expired (Schrock, [0025]), and (2) the replacing of a filter is known in the art to indicate an assessment that a filter has become inefficient, as evidenced by Butler ([0043]: “When the filter media becomes inefficient due to the amount of dust and/or particles built up on the media, the filter media may be replaced . . .”) (i.e., indicating a lack of filter efficiency). 

Regarding claim 16, indoor air sensor 210 ([0095]) can be positioned to sense air external to hood 100 and filter 120 (Fig. 1), so the concentration H2 can be regarded as a first air quality signal from a pre-filter air quality sensor that is received by the controller. 

Regarding claim 17, the indoor air sensor 210 may be provided in the hood 100 ([0061]) (i.e., the pre-filter air quality sensor is located on an inlet to the filter), and the hood air sensor 110 may be provided at the rear end 104 ([0050]), at an outlet side of the filter 120 (Fig. 1) (i.e., the post-filter air quality sensor is located on an outlet from the filter).

Regarding claim 21, Kim discloses that the hood air sensor 110 detects pollutants such as VOCs, carbon dioxide, and carbon monoxide ([0051]), and the indoor air sensor 210 detects pollutants ([0062]), so that a difference in their concentrations can be calculated ([0116]) (i.e., the air quality parameters include VOC, CO2, or CO).

Regarding claim 22, Kim further teaches that sensor data can be used to determine a difference in pollutant concentrations measured by each sensor and assess whether the difference is higher than a predetermined range ([0116]) (i.e., determining a difference in the air quality parameters as an absolute difference between the air quality parameters of the air entering the filter and the air quality parameters of the air exiting the filter); and generating an abnormal status alarm ([0083]) to notify the user of the need for repair or replacement of the filter ([0143]). Kim does not explicitly disclose indicating an alert responsive to the air quality parameters exceeding at least a predefined threshold difference. However, since Schrock teaches that a comparison between the VOC concentrations measured by the sensors may reveal that an odor control stage of the odor removal stage is expired ([0025]), and since Kim teaches that a comparison between sensor readings can be a calculation of a difference to determine if the difference has a value higher than a predetermined error range (Kim, [0116]), it would have been obvious to indicate an alert responsive to the air quality parameters exceeding at least a predefined threshold difference.

Regarding claim 23, Kim discloses that control unit 130 operates the hood air filter 120 when the concentration H1 of the contaminant measured by the hood air sensor 110 is higher than a set contaminant reference concentration in the hood, and the hood air sensor ([0080]) (i.e., activating a blower of the vent hood responsive to the air quality parameters exceeding a predefined threshold), and when the concentration of the pollutant measured by 110 is lower than the set reference concentration of the pollutant in the hood, the operation of the hood air filter 120 may be stopped ([0080], [0142]) (i.e., deactivating the blower of the vent hood responsive to the air quality parameters no longer exceeding the predefined threshold). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, as applied to claim 15 above, and further in view of Graw.
Kim in view of Schrock does not explicitly disclose inferring the first air quality signal as a baseline average of historical air quality parameters measured by the post-filter air quality sensor.
Graw discloses a vapor extraction device for a cooking environment (Abstract) comprising an active carbon odor filter ([0056]), a first gas sensor 31 ([0124]) internal to the vapor extraction device ([0063]) and a second sensor 32 outside the vapor extraction device ([0147]), wherein a cleaning effect of a filter can be concluded based upon the filters 31, 32 ([0147]). Graw teaches that a threshold value for odor can be a flexible reference value obtained from sensor information to calculate a mean value over time ([0024], [0043]) so that conclusions can be drawn about the air cleaning effect ([0022]). Graw teaches that an odor level based on a mean value of air quality is more reliable than a direct use of a current odor status ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim in view of Schrock by inferring the first air quality signal as a baseline average of historical air quality parameters measured by the post-filter air quality sensor as taught by Graw because (1) a mean value representing an odor level that is the result of odor filtering is more reliable than a current odor status (Graw, [0043], [0044]), and (2) in view of the teachings of Graw, the skilled practitioner would have found it obvious to obtain a baseline or reference value using an average of sensor data.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, as applied to claim 15 above, and further in view of Mou. 
Kim in view of Schrock does not explicitly disclose providing the alert to an offboard device via wireless communication.
Mou discloses a gas detecting device (p. 8, “Please refer to FIG. 1A”) comprising a purifying gas module 4 (p. 11, last para.). Mou teaches a communication component 52 controlled by a processor 51 (i.e., a controller) that communicates through wireless transmission with an external device 6 (p. 13/19, “Referring”) which may be a cloud system or a portable device, and which may display an alarm indication (p. 13/19, “The external”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim in view of Schrock by providing the alert to an offboard device via wireless communication as taught by Mou because with this configuration, an alarm may be provided to a user on a cloud system (Mou, p. 13/19, “The external”). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, as applied to claim 15 above, and further in view of Siegel. 
Kim teaches that the alarm may be displayed on a display unit 140 on the hood (Fig. 1; [0084], [0143]) (i.e., the vent hood displays the alert). However, Kim in view of Schrock does not explicitly disclose displaying the alert using user interface controls of the vent hood.
Siegel discloses a range hood (Abstract). Siegel discloses a display panel 21 that notifies a user of what hazards it is responding to and that is positioned adjacent a control knob 18 for speed control and an auto/manual switch 17 (Figs. 1, 3; [0061], [0063]) (i.e., user interface controls).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim in view of Schrock by displaying the alert using user interface controls of the vent hood as taught by Siegel because such a configuration can be used to control operating modes and provide a user with information about hazards (Siegel, [0061], [0063]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 15 above, and further in view of Bae. 
Kim in view of Schrock does not explicitly disclose (i) activating a blower of the vent hood at a first speed setting responsive to the air quality parameters of the air before entering the filter exceeding a first predefined threshold; (ii) activating the blower at a second speed setting responsive to the air quality parameters of the air before entering the filter exceeding a second predefined threshold, the second speed setting being faster than the first speed setting, the second predefined threshold being higher than the first predefined threshold; or (iii) deactivating the blower of the vent hood responsive to the air quality parameters of the air before entering the filter no longer exceeding the first predefined threshold.
Regarding (i) and (iii), Bae discloses a kitchen ventilation device 100 connected to a range hood 201 (Fig. 5; [0024], [0025]) comprising a controller that starts (i.e., activates) or stops (i.e., deactivates) operation of the ventilation device according to a signal from a dust sensor 207, wherein the signal is sent when a contaminant concentration greater than or equal to a preset value ([0025]), wherein the sensor 207 is outside the range hood (Fig. 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim in view of Schrock by (i) activating a blower of the vent hood at a first speed setting responsive to the air quality parameters of the air before entering the filter exceeding a first predefined threshold; and (iii) deactivating the blower of the vent hood responsive to the air quality parameters of the air before entering the filter no longer exceeding the first predefined threshold as taught by Bae because a kitchen ventilation device can be automatically controlled based on a sensed pollutant concentration outside the ventilation device exceeding a preset value (Bae, [0025]).
Regarding (ii), Kim teaches that controller 130 controls the operation of the hood 100 according to the measured contaminant concentration H2 ([0042]) such that as the concentration of contaminants measured by the indoor air sensor 210 increases, the amount of air supplied per hour by the hood 100 increases step by step ([0127]), making obvious the increasing of hood air speed commensurate with sensed contaminant concentration levels, so it would have been prima facie obvious to activate a blower at a “second” speed setting corresponding to a second concentration that exceeds a “second” predefined threshold that is faster than the first speed setting.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, and as evidenced by Butler and Mou.
Kim discloses a control unit 130 ([0070]) of a kitchen hood 100 (Fig. 1; [0001], [0048]) (i.e., a controller of a vent hood) configured to (i.e., that causes the vent hood to perform operations including to):
obtain a concentration H2 of a pollutant ([0042]: “a controller 130 for controlling the operation of the hood 100 according to the measured contaminant concentration H2”) measured by an indoor air sensor 210 ([0095]) that is provided separately from the hood 100 ([0060]) (i.e., receive, from a pre-filter air quality sensor, a first air quality signal indicative of air quality parameters of air before entering a filter of a vent hood); 
receive a contaminant concentration H1 ([0070]) from a hood air sensor 110 provided at the rear end 104 of the hood ([0050]) downstream of a hood air filter 120 ([0049]) (i.e., receive, from a post-filter air quality sensor, a second air quality signal indicative of the air quality parameters of the air after exiting the filter); and 
generate an abnormal status alarm ([0083]) to notify the user of the need for repair or replacement of the filter when the state in which the concentration H1 of the contaminant measured by the hood air sensor 110 is higher than the hood reference concentration continues for a certain period of time ([0143]) (i.e., indicating an alert that the filter requires servicing)
wherein the hood air sensor 110 detects pollutants such as VOCs, carbon dioxide, and carbon monoxide ([0051]), and the indoor air sensor 210 detects pollutants ([0062]), so that a difference in their concentrations can be calculated ([0116]) (i.e., wherein the air quality parameters includeVOC, CO2, or CO).
However, Kim does not explicitly disclose a controller configured to determine a difference in the air quality parameters as an absolute, relative, and/or percentage change between the air quality parameters of the air entering the filter and the air quality parameters of the air exiting the filter; and indicate an alert that the filter requires servicing based on the difference in the first and second air quality signals indicating a lack of filter efficiency.
Schrock discloses a cooking fume mitigation system comprising an exhaust hood (Abstract), an odor removal stage 111 (Fig. 3; [0025]) that is an activated carbon filter ([0028]), and an upstream VOC sensor 122 and a downstream VOC sensor 120 ([0025]) (i.e., a pre-filter air quality sensor and a post-filter air quality sensor). Schrock teaches that a comparison between the VOC concentrations measured by the sensors may reveal that an odor control stage of the odor removal stage is expired ([0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the controller of Kim by configuring the controller to determine a difference in the air quality parameters as an absolute change between the air quality parameters of the air entering the filter and the air quality parameters of the air exiting the filter; and indicate an alert that the filter requires servicing based on the difference in the first and second air quality signals indicating a lack of filter efficiency as taught by Schrock because (1) Kim teaches that sensor data can be used to determine a difference (i.e., an absolute change) in pollutant concentrations measured by each sensor and assess whether the difference is higher than a predetermined range (Kim, [0116]), (2) a comparison between VOC concentrations measured by pre- and post-filter sensors may reveal that an odor control stage of an odor removal stage or filter is expired (Schrock, [0025]), so it would have been obvious to indicate an alert when a filter is determined to require replacement (Kim, [0143]), and (3) the replacing of a filter is known in the art to indicate an assessment that a filter has become inefficient, as evidenced by Butler ([0043]: “When the filter media becomes inefficient due to the amount of dust and/or particles built up on the media, the filter media may be replaced . . .”) (i.e., indicating a lack of filter efficiency). 
Regarding the limitations of a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the vent hood to perform operations, controllers are known in the art to comprise a processor and data storage, as evidence by Mou (p. 13/19, “Referring”).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schrock, as applied to claim 25 above, and further in view of Bae.
Kim in view of Schrock does not explicitly disclose instructions that, when executed by the processor of the controller of the vent hood, cause the vent hood to perform operations including to: (i) activate a blower of the vent hood at a first speed setting responsive to the air quality parameters of the air before entering the filter exceeding a first predefined threshold; (ii) activate the blower at a second speed setting responsive to the air quality parameters of the air before entering the filter exceeding a second predefined threshold, the second speed setting being faster than the first speed setting, the second predefined threshold being higher than the first predefined threshold; and (iii) deactivate the blower of the vent hood responsive to the air quality parameters of the air before entering the filter no longer exceeding the first predefined threshold. 
Regarding (i) and (iii), Bae discloses a kitchen ventilation device 100 connected to a range hood 201 (Fig. 5; [0024], [0025]) comprising a controller that starts (i.e., activates) or stops (i.e., deactivates) operation of the ventilation device according to a signal from a dust sensor 207, wherein the signal is sent when a contaminant concentration greater than or equal to a preset value ([0025]), wherein the sensor 207 is outside the range hood (Fig. 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the controller of Kim in view of Schrock to comprise instructions that, when executed by the processor of the controller of the vent hood, cause the vent hood to perform operations of (i) activate a blower of the vent hood at a first speed setting responsive to the air quality parameters of the air before entering the filter exceeding a first predefined threshold; and (iii) deactivate the blower of the vent hood responsive to the air quality parameters of the air before entering the filter no longer exceeding the first predefined threshold as taught by Bae because a kitchen ventilation device can be automatically controlled based on a sensed pollutant concentration outside the ventilation device exceeding a preset value (Bae, [0025]).
Regarding (ii), Kim teaches that controller 130 controls the operation of the hood 100 according to the measured contaminant concentration H2 ([0042]) such that as the concentration of contaminants measured by the indoor air sensor 210 increases, the amount of air supplied per hour by the hood 100 increases step by step ([0127]), making obvious the increasing of hood air speed commensurate with sensed contaminant concentration levels, so it would have been prima facie obvious to activate a blower at a “second” speed setting corresponding to a second concentration that exceeds a “second” predefined threshold that is faster than the first speed setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772